Citation Nr: 1450366	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  05-08 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a total rating for compensation purposes based upon individual unemployability, prior to March 5, 2013.


REPRESENTATION

The Veteran is represented by:  Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel



INTRODUCTION

The Veteran served on active duty from December 1968 to December 1970.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  


ORDER TO VACATE

VA regulations provide that the Board may vacate an appellate decision at any time upon the request of the Veteran or his representative or on the Board's own motion when there has been a denial of due process.  38 C.F.R. § 20.904(a) (2014).  In June 2013, the Board granted entitlement to a total rating for compensation purposes based upon individual unemployability (TDIU), effective March 5, 2013.  The Veteran appealed this decision to the U.S. Court of Appeals for Veterans Claims (Court), with regard to the denial of a TDIU prior to March 5, 2013.  Based on a Joint Motion for Partial Remand, the Court issued an Order remanding this issue to the Board for further appellate consideration.  In order to prevent prejudice to the Veteran, the Board's June 2013 decision is vacated to the extent that it denied TDIU prior to March 5, 2013, and a new decision will be entered as if that aspect of the June 2013 decision had never been issued.


REMAND

In the June 2013 decision, the Board determined that the claim on appeal with respect to the TDIU was submitted by the Veteran on December 8, 2003.  However, on further review of the record, the Board finds that the claim of TDIU was raised by the record on May 31, 2002.  

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim. The RO must then obtain copies of all identified records that are not already in the claims file.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain the identified records, the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The RO must then re-adjudicate the Veteran's claim of TDIU prior to March 5, 2013, to include consideration of whether TDIU is warranted from May 31, 2002 to December 8, 2003, on an extraschedular basis.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

